Citation Nr: 0922686	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-12 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the Veteran has submitted new and material 
evidence to reopen a claim for service connection for the 
post surgical residuals of sinusitis.  

2.  Whether the Veteran has submitted new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss.  

3.  Entitlement to a total rating based on individual 
unemployability due to the Veteran's service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to July 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran had an RO hearing on his low back claim in June 
2004.  He subsequently withdrew a request for a hearing on 
the current issues.  

In June 2006, the Board reopened a claim for service 
connection for a chronic acquired psychiatric disorder and 
granted service connection for depression/dysthymia.  The 
Board granted reopening to a claim for service connection for 
a back disorder and denied the claim.  Service connection for 
gout was denied.  Increased ratings for hypertension and 
right knee disabilities were denied.  The sinusitis, hearing 
loss, and TDIU claims were remanded.  

In December 2007, the Board again remanded the sinusitis, 
hearing loss, and TDIU claims for procedural and evidentiary 
development.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  

The reopened claim for a hearing loss disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 2001, the RO denied the Veteran's claims for 
service connection for a bilateral hearing loss disability 
and sinusitis; and notified the Veteran.  He did not file a 
timely appeal.  

2.  Evidence at the time of the January 2001 RO decision 
included service treatment records and VA clinical and 
hospital records.  

3.  Evidence received since the January 2001 RO decision, 
includes a lay statement of acoustic trauma that was not 
previously submitted to agency decisionmakers.  It relates to 
an unestablished fact necessary to substantiate the claim.  
It is neither cumulative nor redundant of evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened.  When considered with the other 
evidence of record, particularly changes in the audiometric 
findings between entrance and separation examinations, it 
raises a reasonable possibility of substantiating the claim.  

4.  Evidence received since the January 2001 RO decision, 
includes a lay statement of sinusitis during service.  Since 
an episode of acute sinusitis during service would not 
outweigh the normal sinus findings on separation examination, 
the lay statement does not raise a reasonable possibility of 
substantiating the claim.  

5.  The preponderance of the evidence shows that, since March 
1, 2001, the Veteran has been unemployable due solely to his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The January 2001 RO decision denying service connection 
for a bilateral hearing loss disability and sinusitis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

2.  Evidence pertaining to a bilateral hearing loss, received 
since the RO's January 2001 decision, is new and material and 
the Veteran's claim of entitlement to service connection for 
a bilateral hearing loss disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Evidence pertaining to sinusitis, received since the RO's 
January 2001 decision, is not new and material and the 
Veteran's claim of entitlement to service connection for 
sinusitis is not reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

4.  The criteria for TDIU are met as of March 1, 2001.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16, 4.19, 4.25 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

In accordance with the Board's December 2007 remand, a notice 
that fully complied with the requirements of the VCAA was 
sent to the claimant in February 2008.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in February 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  Social Security Administration (SSA) records have 
been obtained.  The Veteran has had a VA examination and 
medical opinions have been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
a disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

Reopening Claims

On January 24, 2001, the RO notified the Veteran of a January 
23, 2001 decision that denied service connection for a 
bilateral hearing loss disability and sinusitis.  Over a year 
passed.  The Veteran did not file a timely appeal and that 
January 2001 decision was final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  In this case, the Veteran 
filed another claim for service connection for a hearing loss 
in May 2002.  He claimed service connection for sinusitis in 
a statement dated in April 2002 and received in June 2002.  

For claims to reopen, received after August 29, 2001, the 
regulation provides that:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  The 
Veteran was notified of these requirements in February 2008.  
He was also informed of the evidence that was lacking at the 
time of the 2001 decision and what evidence was needed to 
reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed a claim, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make is whether the 
Veteran has submitted new and material evidence to reopen 
these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Hearing Loss

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

The following evidence was of record at the time of the 
unappealed 2001 RO denial:  

The service treatment records show the Veteran's ears and 
drums were normal on examination for service in June 1975.  
Audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
10
5
25
LEFT
20
15
15
1

There were no hearing loss or acoustic trauma complaints or 
findings documented during service.  In March 1978, the 
Veteran was seen for a cold and complained of a sore throat, 
nasal congestion, and productive cough.  Both ears had a wax 
build-up.  His throat was reddened.  An upper respiratory 
infection was diagnosed and treated.  In May 1978, the 
Veteran was examined for separation from service and his ears 
and drums were normal.  Audiometric testing revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
3000
4000
6000
RIGHT
20
10
20
25
40
LEFT
30
15
20
20
35

In February and March 1979, April and May 1979, June 1979, 
and October 1979, the Veteran was treated at a VA hospital 
for other complaints.  There were no complaints or findings 
of a hearing loss.  

On VA examination in February 1980, the Veteran's ear canals 
were clear and the drums were intact and shiny, without 
perforation or discharge.  The examiner reported that no 
hearing loss was noted.  

The Veteran was treated at VA hospitals for other matters, 
for 25 days in January and February 1980, 2 days in April 
1980, 6 days in August 1980, 10 days in January and February 
1981, and for 25 days in August and September 1981.  There 
were no ear or hearing loss complaints, findings or 
diagnoses.  

During a brief hospitalization for other problems, in October 
1981, the Veteran was found to have drainage from his right 
ear.  A VA clinical note, dated in October 1981, shows the 
Veteran was seen for recent right and left ear infections 
with perforation of the left tympanic membrane and right 
otitis media.  Examination disclosed cerumen in the right ear 
and an erythematous left tympanic membrane with a central 
pinpoint perforation.  In November 1981, it was reported that 
the left tympanic membrane perforation appeared to have 
closed and the right tympanic membrane was erythematous.  
These records do not document any hearing loss.  The Veteran 
claimed service connection for an ear condition.  In March 
1982, the RO denied service connection for an ear disability, 
ruptured tympanic membrane, right, and chronic otitis media.  
The Veteran did not appeal.  

During VA hospitalization from December 1981 to January 1982, 
the Veteran was found to have a ruptured right tympanic 
membrane and chronic otitis media.  An audiogram revealed 
pure tone thresholds for the right ear to range from within 
normal limit at 250 Hertz to borderline normal at 4000 Hertz, 
with a mild loss exhibited at 8000 Hertz.  In the left ear, 
air thresholds ranged from within normal limits to borderline 
normal from 250 to 1000 Hertz, improving to within normal 
limits from 2000 to 4000 Hertz, and dropping to borderline at 
8000 Hertz.  Bone conduction studies indicated a bilateral 
conductive hearing loss in the low frequencies with a mild 
loss at high frequencies in the right ear.  

The Veteran's left tympanic membrane required a tympanoplasty 
in September 1996.  

On a March 1999 VA consultation, the Veteran reported upper 
respiratory symptoms including stopped-up ears.  The left 
drum had mild tympanosclerosis and the right ear drum was 
visualized after cerumen was removed.  

An April 1999 VA consultation report shows the Veteran 
complained that his right ear felt infected.  Examination 
disclosed the right tympanic membrane to be retracted and 
dull, with mild erythema.  The left ear tympanic membrane was 
intact without erythema.  The assessment was persistent 
otitis media on the right.  Medication was recommended.  

On the authorized VA audiologic evaluation in April 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
4000
6000
8000
RIGHT
15
5
10
15
35
40
LEFT
10
10
10
10
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  These findings do not reflect a hearing 
loss disability within the meaning of the law and regulations 
providing compensation benefits, set forth above.  

At the time of the January 2001 RO denial of service 
connection for a hearing loss, there was no evidence that the 
Veteran actually had a hearing loss disability within the 
definition of the regulation.  Further, there was no 
competent evidence linking a current hearing loss to any 
incident of service or to a service-connected disability.  
Since that time, additional VA and SSA records have been 
obtained.  However, VA has not received any competent 
evidence on these two critical points.  There is still no 
competent medical evidence that the Veteran has a hearing 
loss disability within the regulatory definition.  There is 
still no competent medical evidence linking a current hearing 
loss to service or to a service-connected disability.  

The Board notes that there is new lay evidence.  Previously, 
the Veteran did not explain the basis of his claim.  For the 
current claim, in his May 2003 substantive appeal, he wrote 
that he was part of a detail that fired an M-72 LAW for a 
week, as part of a demonstration of that weapon.  They 
reportedly did a lot of live fire, without ear protection.  
He stated that his hearing has been declining ever since that 
time.  This statement was not previously submitted to agency 
decisionmakers.  It relates to acoustic trauma, an 
unestablished fact necessary to substantiate the claim.  It 
is neither cumulative nor redundant of evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  When considered with the other evidence of 
record, particularly changes in the audiometric findings 
between entrance and separation examinations, it raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Sinusitis

The following evidence was of record at the time of the 
unappealed 2001 RO denial:  

The service treatment records show the Veteran's sinuses were 
normal on examination for service in June 1975.  There were 
no sinus complaints or findings documented during service.  
In March 1978, the Veteran was seen for a cold and complained 
of a sore throat, nasal congestion, and productive cough.  
Both ears had a wax build-up.  His throat was reddened.  An 
upper respiratory infection was diagnosed and treated.  In 
May 1978, the Veteran was examined for separation from 
service and his sinuses were found to be normal.  

In February and March 1979, April and May 1979, June 1979, 
and October 1979, the Veteran was treated at a VA hospital 
for other complaints.  There were no complaints or findings 
of a sinus disorder.  

On VA examination in February 1980, the Veteran's nose, 
sinuses, mouth and throat were normal.  The Veteran was 
subsequently treated for other conditions without sinus 
complaints or findings in 1980.  

A January 1981 VA clinical note shows that sinusitis was 
diagnosed and treated.  X-rays revealed that the paranasal 
sinuses were normally developed and aerated.  There was no 
evidence of inflammatory disease, polyp, or mucocele.  During 
VA hospitalization from December 1981 to January 1982, 
primarily for hypertension and arthritis, X-rays were 
consistent with chronic sinusitis.  

The Veteran was seen at a VA facility in March 1982 for 
complaints of pain in his left side, stomach and knee.  
Examination showed his head, eyes, ears, nose, and throat 
were negative.  A summary of VA hospitalization in April 1982 
shows that a considerable amount of nasal congestion was 
relieved by medication.  There was no report of sinus 
involvement.  There were no complaints or findings of 
sinusitis on VA hospitalization in May 1982.  

A summary of VA hospitalization from July to November 1982 
shows diagnoses including upper respiratory tract infection, 
chronic pansinusitis, and chronic right otitis media.  
Physical examination on admission was essentially normal, 
except for nasal congestion.  The Veteran was evaluated for 
complaints of sinus pain and X-rays revealed pansinusitis.  

A VA hospital summary shows the Veteran was admitted from 
January to March 1983 for left knee problems.  Chronic 
sinusitis was also diagnosed.  The report notes that the 
Veteran had a chronic history of chronic sinusitis with 
frequent visits to an ear, nose, and throat specialist.  
Admission examination had no positive findings other than the 
left knee.  However, a specialist found a ruptured right 
tympanic membrane.  In February 1983, the Veteran underwent a 
right myringotomy and bilateral intranasal antrostomy.  

From August to November 1984, the Veteran was in a VA medical 
center primarily for left knee surgery.  There was also a 
diagnosis of sinusitis.  He was evaluated by a specialist in 
September 1984.  Sinusitis and suppurative otitis media were 
found.  They were treated with medication and eardrops.  
Paranasal sinus X-rays disclosed mild haziness of the frontal 
and maxillary sinuses, suggesting chronic sinusitis.  

A summary of VA hospitalization in June 1986 does not contain 
any sinus complaints or findings.  Examination of the head, 
eyes, ears, nose and throat was normal.  A summary of VA 
hospitalization, in July 1986, listed a diagnosis of 
sinusitis, without discussing current symptomatology.   

A May 1992 VA clinical record reflects complaints including 
sinus problems.  A VA clinical note, dated in June 1992, 
shows the Veteran complained of chronic sinus trouble and 
reported a previous procedure in approximately 1980.  
Examination led to an impression of chronic rhinosinusitis.  
Computerized tomography, in June 1992, disclosed a septal 
spur projecting toward the left at the level of the middle 
turbinate.  No active sinus disease was identified.  

The report from a VA medical center shows that a nasal septal 
deviation and chronic sinusitis were treated in August 1992 
with septoplasty and bilateral endoscopic sinus surgery.  

A VA consultation report, dated in July 1997, reflects 
complaints of nasal congestion and post nasal drip.  Findings 
were essentially normal.  A November 1998 consultation report 
shows the Veteran came in for several things, including 
follow-up for chronic sinusitis.  He reported chronic 
drainage which was not responding to medication.  The 
assessment included a history of chronic sinusitis.  In 
December 1998, the Veteran was seen at a VA clinic for sinus 
complaints, particularly intermittent nasal congestion and 
post nasal drip.  He reported previous sinus surgery.  The 
nasal turbinates were red and edematous.  The impression was 
nasal congestion, rhinitis, post nasal drip, and possible 
gastroesophageal reflux disease.  

At the time of the January 2001 RO denial of service 
connection for sinusitis, there was no competent evidence 
linking the current sinus surgery residuals to any incident 
of service or to a service-connected disability.  Since that 
time, additional VA and SSA records have been obtained.  
However, VA has not received any competent evidence linking 
the Veteran's sinusitis or sinus surgery residuals to any 
incident of service or to a service-connected disability.  
There is still no competent medical evidence on this critical 
point.  

The Board notes that there is new lay evidence.  Previously, 
the Veteran did not explain the basis of his claim.  In his 
May 2003 substantive appeal, he wrote that he was treated for 
sinusitis in Korea but his records were subsequently lost.  
This statement was not previously submitted to agency 
decisionmakers.  It relates to symptoms in service, an 
unestablished fact necessary to substantiate the claim.  It 
is neither cumulative nor redundant of evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  However, it does not raise a reasonable 
possibility of substantiating the claim.  Specifically, as a 
lay witness, the Veteran is not competent to distinguish the 
various upper respiratory infections or to diagnosis 
sinusitis during service.  More importantly, he does not have 
the medical training and expertise to distinguish or 
diagnosis chronic sinusitis from an acute episode.  See 
38 C.F.R. § 3.159(a) (2008); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Consequently, this new lay statement 
would not out-weigh the report of the separation examination, 
which provides competent medical evidence that the Veteran's 
sinuses were normal when he was examined for separation from 
service.  So, even if the Veteran did have an episode 
sinusitis in service, the competent medical evidence would 
still show that a chronic sinusitis did not have its onset in 
service.  Therefore, the Board finds that new and material 
evidence has not been submitted and the claim for service 
connection for sinusitis cannot be reopened.  38 C.F.R. 
§ 3.156(a) (2008).

TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The Veteran is currently rated as 30 percent disabled, under 
diagnostic code 5257, by his lateral instability with 
residuals septic arthritis, left knee and ununited fracture 
of the left patella and painful surgical scar; 30 percent 
disabled, under diagnostic codes 9433-9434, by 
depression/dysthmia associated with lateral instability of 
the right knee; 10 percent disabled, under diagnostic code 
7101, by hypertension; 10 percent disabled, under diagnostic 
code 5009, by septic arthritis of the left knee; 10 percent 
disabled, under diagnostic code 5010, by degenerative joint 
disease of the right knee; and 10 percent disabled, under 
diagnostic code 5257, by lateral instability of the right 
knee.  The combined disability rating from June 28, 2002, 
with the bilateral factor, is 70 percent.  See 38 C.F.R. 
§§ 4.25, 4.26 (2008).  This meets the requirement of Section 
4.16 for a disability rating of 70 percent or more.  

In effectuating the Board's grant of service connection for a 
psychiatric disability the RO described it as 
depression/dysthmia associated with lateral instability of 
the right knee.  Actually, what the Board said, at page 14 of 
its June 2006 decision, was that "the Board finds that that 
his dysthmia/depression is causally related to the service-
connected bilateral knee disabilities."  When looking to see 
if there is one disability ratable at 40 percent, as required 
by section 4.16, disabilities resulting from a common 
etiology will be counted as one disability.  Thus, because 
the psychiatric disability is due to all the knee 
disabilities, we combine them all.  The bilateral factor rule 
requires the bilateral disabilities to be combined first.  
The knee disabilities, 30 percent left instability, 10 
percent left arthritis, 10 percent right degenerative joint 
disease, and 10 percent right instability, combine for a 
rating of 49 percent.  We then add a 10 % bilateral factor of 
5 percent (4.9 rounded) for 54 percent.  Then we combine the 
psychiatric disability for a rating of 68 percent, which 
rounds to 70 percent and meets the requirement for one 
disability of 40 percent or more.  38 C.F.R. §§ 4.25, 4.26 
(2008).  

As noted above, the SSA records are in evidence.  A SSA 
administrative law judge summarized the evidence in a 
September 2000 decision as follows:  

After a thorough evaluation of the entire record, 
it is concluded that the claimant has been disabled 
since September 24, 1999, ...The established onset 
date of disability coincides with the date of the 
report from G. G. H., Ph.D., a licensed 
psychologist who evaluated the claimant at the 
request and expense of the Social Security 
Administration.  

The pertinent medical evidence establishes that the 
claimant has dysthymia, which is a "severe" 
impairment within the regulatory definition.  The 
dysthymia is situational and the result of the 
claimant's physical condition, the latter of which 
does not prevent the performance of a significant 
number of jobs which exist in the national economy.  
Nevertheless, his dysthymia is shown by Dr. H. to 
be of a level of severity so as to prevent 
sustained, competitive, remunerative work.  The 
opinion of Dr. H. is corroborated by that of Dr. V. 
D. P., a psychiatrist who evaluated the claimant on 
June 6, 2000, at the request and expense of the 
Social Security Administration.  

In more detail, Dr. H. found that the claimant's 
dysthmia would cause him to have difficulty in 
carrying out or remembering job instructions, 
although he remained capable of understanding them.  
She further opined that he would likely respond 
appropriately to supervision and had adequate 
social skills to relate to co-workers but might 
have difficulty handling work pressures in a work 
setting.  She concluded that he did not appear 
capable of functioning independently or managing 
his financial affairs.  There appeared to be "a 
severe" restriction of activities and constriction 
of interests.  Moreover, Dr. P. noted short term 
memory deficits with anger and frustration to the 
point that [the Veteran] preferred not to be around 
people.  He endorsed suicidal ideation but denied 
any previous attempts or plans.  Dr. P. concluded 
that [the Veteran's] ability to relate to others 
was severely impaired; that he was unable to recall 
simple, immediate facts, and that he needed 
assistance in managing money.  She rated his 
ability to perform work related functions no better 
than "fair" to "poor" in all categories affected 
by his dysthmia.  

Having considered the evidence relating to the 
claimant's mental impairment, the Administrative 
Law Judge concludes that the claimant's residual 
functional capacity is extremely limited.  This 
factor, alone, would preclude the claimant from 
engaging in nearly all competitive work because 
very few jobs would require only simple, repetitive 
tasks, virtually no social interaction and allow 
for close supervision.  The undersigned concludes, 
therefore, that the claimant's occupational base is 
eroded to such an extent that the remainder would 
not represent a significant number of jobs in the 
national economy.  The claimant, therefore, is 
disabled.... 

A VA mental hygiene intake note, dated in February 2001, 
reflects the Veteran's complaints of depression.  Mental 
status examination disclosed a slumped posture and poor eye 
contact.  He yawned frequently and his eyes watered.  He was 
angry and dysthmic.  He focused on mistreatment in the 
service.  He denied current suicidal thought or violent 
ideation.  He did have a history of a manslaughter 
conviction.  He externalized his responsibility.  Cognitive 
functions were intact, but somewhat slowed by his overall 
fatigued appearance.  Judgment was adequate for him to make 
treatment decisions.  His insight was poor with little 
ability to see any capability to change things.  The 
diagnosis was a dysthymic disorder, late onset.  The global 
assessment of functioning was 54.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  

The Veteran's TDIU claim was received on March 1, 2001.  

In June 2001, the writer of the February 2001 VA clinical 
note wrote that the Veteran was objectively more depressed 
and assigned a GAF score of 47.  A GAF of 41 to 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In August 
2001, the doctor made an assessment of depressive disorder, 
not otherwise specified, question of panic, question of sleep 
paralysis, and question of psychotic symptoms.  She assigned 
a GAF of 40.  A GAF from 31 to 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  In September 2001, 
a VA social worker estimated the GAF at 45.  The VA clinical 
notes show the Veteran's depression was treated with 
medication.  

The Veteran was given a VA mental examination in June 2003.  
The Veteran reported taking medication for his psychiatric 
disability.  He last worked as a fork lift operator, until he 
injured his knee and left elbow in 1997.  He served 5 years 
in prison for manslaughter.  He reported being paranoid while 
on guard duty in service.  He described his sleep as poor but 
better with medication.  He reported a poor memory and could 
not remember what he did yesterday.  He generally felt 
depressed.  He was noted to be casually dressed, alert, awake 
and oriented.  There was fair eye contact.  His mood was 
depressed.  His affect was mildly constricted.  Thought 
processes were coherent.  Thought content was negative for 
suicidal or homicidal ideation.  He reported auditory 
hallucinations of questionable clinical significance.  There 
were no visual, olfactory, gustatory, or tactile 
hallucinations.  Insight and judgment were adequate.  The 
diagnosis was dysthmia.  The GAF was 65.  A GAF from 61 to 70 
indicates some mild symptoms, (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In August 2003, the examiner wrote an addendum stating that 
the Veteran had dysthmia that was multifactorial.  The 
examiner could not attribute the nervous disorder directly to 
the Veteran's service-connected disabilities.  Several 
factors contributed to his condition: 5 years in prison for 
manslaughter; work accident in 1997; and his physical 
condition.  Dysthmia did not preclude work activity.  

The Veteran was hospitalized at a VA medical center in August 
2003 and rehospitalized in September 2003 with discharge in 
October 2003.  On admission, he complained of pain and 
voices, and that he needed more medication.  He was felt to 
be in need of inpatient psychiatric care.  He was involved in 
group and individual therapy and continued on psychotropic 
medication.  He complained of disturbing dreams and auditory 
perceptual distortions at night.  He reported that his 
symptoms improved.  At the time of discharge, he complained 
of voices, but was not observed to be acutely psychotic.  His 
mood was improved and he was cognitively clear.  The GAF was 
45 on admission and 60 on discharge.  The psychiatric 
diagnoses were psychosis NOS (not otherwise specified) and 
depression NOS.  

VA clinical notes continued to follow the Veteran's progress.  
He continued to use medication to control his symptoms.  
There were GAF scores of 50 in February 2004 and 51 in May 
2004, with diagnoses of psychosis NOS and depressive disorder 
NOS.  The GAF was 55 in September 2004 with a diagnosis of 
dysthmic disorder.  The GAF was  40 in November 2004 with a 
diagnosis of depression with psychotic features.  The GAF was 
53 in January and May 2005, on a diagnosis of dysthmic 
disorder.  The GAF was 55 in September 2005 and January 2006, 
with a diagnosis of depressive disorder NOS.  In May and 
October 2006 the GAF was 55 and the diagnosis was dysthmic 
disorder - related to chronic pain and medical condition.  

The Veteran was afforded a VA mental examination in February 
2008.  The claims folder was reviewed.  Veteran reported that 
he saw a doctor every 3 to 4 months and took anti-psychotic 
and anti-depressant medication.  He was able to sleep at 
night although he still reported problems with hearing 
voices, suicidal thoughts and depression.  He had nightmares 
about Korea and was still paranoid.  He was clean, neatly 
groomed, and appropriately, casually dressed.  He rocked back 
and forth in his chair.  His speech was slurred.  He seemed 
confused and stammered.  He changed his responses at times.  
His affect appeared blunted and confused.  His mood was 
anxious, depressed and fearful.  He had a short attention 
span.  He was unable to do serial 7's or word spelling tests.  
He was oriented.  His thought process was rambling.  His 
thought content had suicidal ideation, ruminations and 
preoccupation with one or two topics.  He focused on his 
Korean experiences and the fear of dangers instilled at that 
time.  He had persecutory, paranoid, and other delusions.  He 
stayed in his house and was afraid to go out.  He had 
nightmares of war experiences.  He could not trust people 
because they were out to hurt, harm or kill him.  His 
judgment was restricted in that he did not under the outcome 
of behavior.  Intelligence was below average.  He had partial 
insight.  In addition to rocking back and forth in his chair 
during the interview, he had a perplexed facial expression.  
Ritualistic behavior and panic attacks were also reported.  
He was able to maintain minimum personal hygiene.  There were 
moderate problems with activities such as household chores, 
sports and exercise, and other recreational activities.  
There was severe interference with shopping.  Traveling and 
driving were prevented.  He quit driving the previous year 
because he got confused and lost.  He reported being too 
afraid to drive since then.  His daily routine was mostly 
sitting home without interest, depressed.  At times. He sat 
in a chair all day long.  He had no interest in doing home 
chores, cooking, yard work, visiting, or calling people.  He 
had no problems getting along with people since he was rarely 
around others.  He had no friends.  Immediate and remote 
memory were moderately impaired.  Recent memory was severely 
impaired.  The Veteran was not capable of handling his 
financial affairs, and this was done by his wife.  It was 
noted that he had been unemployed since he fell off a 
forklift in 1996 or 1997.  The diagnosis was schizoaffective 
disorder.  The GAF was 31.  The examiner expressed the 
opinion that there was total occupational and social 
impairment due to the mental disorder.  

Conclusion

The Veteran's service-connected psychiatric disability has 
been variously diagnosed.  However, all the diagnoses are 
similar in that depression is the primary symptom.  This 
depression is the heart of the service-connected psychiatric 
disability, even though the exact diagnosis may vary from 
time to time and from examiner to examiner.  Except for the 
2003 VA examination and addendum, the medical records have 
been fairly consistent in showing that the service-connected 
psychiatric disorder would interfere with most kinds of 
substantially gainful employment.  When we add to this the 
impact of the service-connected lower extremity disabilities, 
there really isn't any substantially gainful employment the 
Veteran could do.  Therefore, the Board finds that the 
Veteran meets the criteria for TDIU.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected conditions have rendered the Veteran unemployable 
since September 1999, more than a year before he filed his 
claim.  Therefore, the TDIU rating is effective the date his 
claim was received, March 1, 2001.  See 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).  


ORDER

In as much as new and material evidence has not been 
received, the petition to reopen a claim for service 
connection for the post surgical residuals of sinusitis is 
denied.  

In as much as new and material evidence has been received, 
the petition to reopen a claim for service connection for 
bilateral hearing loss is granted.  

The award of TDIU is granted, as of March 1, 2001, subject to 
the law and regulations governing the payment of monetary 
awards.  


REMAND

As discussed above, the claim for service connection for a 
hearing loss disability has been reopened with new and 
material evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an audiologic examination.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
for all responses.  

a.  Is it at least as likely as not 
that the Veteran has a hearing loss 
disability as defined by regulation?  
[Impaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).]  

b.  Considering the Veteran's report of 
acoustic trauma in service and the 
changes between entrance and separation 
audiometric examinations, is it at 
least as likely as not that any current 
hearing loss disability had its onset 
in service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the RO should readjudicate 
the claim for service connection for a 
hearing loss disability in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


